Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
Claims 1-24 are pending.  Claims 5-24 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Disserta Verlag, 2010, 232 pages) of is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (J. Mater. Chem., 2012, 22, 18950-18955) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tieke et al. (US 6,451,459).
Tieke discloses a conducting diketopyrrolopyrrole BPP based polymer comprising the following unit, where y=0, each R1 and R2 is -C(O)O-(C1-C18) alkyl, and Ar1 is 
    PNG
    media_image1.png
    110
    135
    media_image1.png
    Greyscale
, each R3 and R5 is C1-C12 alkoxy.  The polymer meets the polymer formula III recited in claim 1, wherein the molecular weight (Mw) is 1,000 to 1,000,000 g/ml (Daltons). See pages abstract, col 1, ln 4-col 2, ln 38; col 5, ln 30-44.  

    PNG
    media_image2.png
    221
    375
    media_image2.png
    Greyscale

The reference does not disclose the claimed formula with sufficient specificity to anticipate the above listed claims (not a specific embodiment nor structure), it would have nonetheless been obvious to the skilled artisan to select various substituents from a list of alternatives given for placement at specific groups to arrive at the claimed polymer as the reference clearly teaches such polymer that contain each of the recited groups that a person of skill in the art, reading the reference, would conceive the claimed structure.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2012/0059140).
Hayoz discloses conducting diketopyrrolopyrrole-based polymer (formula I, para 0014) having a weight average molecular weight of 4000 Daltons or greater (para 0018).
The reference does not disclose the claimed formula with sufficient specificity to anticipate the above listed claims (not a specific embodiment nor structure), it would have nonetheless been obvious to the skilled artisan to select various substituents from a list of alternatives given for placement at specific groups to arrive at the claimed formulas I, II, or III recited in claim 1 as the reference clearly teaches such polymer that contain each of the recited groups that a person of skill in the art, reading the reference, would conceive the claimed structures.  Specifically, Hayoz discloses polymer formula (IId) and (IIIa) that are closely meet the claimed formula IV, wherein R1 is selected from -COOR, C1-C100 alkyl, aryl groups substituted/interrupted by -COO, OCO as defined in para 0014.

    PNG
    media_image3.png
    142
    563
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    150
    577
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 11/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
12/7/2022